Citation Nr: 0829789	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-16 066	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

2.	Entitlement to service connection for a lung disorder due 
to asbestos exposure during service.    

3.	Entitlement to service connection for hypertension.  

4.	Entitlement to service connection for myocardial 
infarction as secondary to PTSD.

5.	Entitlement to service connection for coronary artery 
disease as secondary to PTSD.

6.	Entitlement to service connection for a major depressive 
disorder as secondary to service-connected PTSD, bilateral 
hearing loss, and tinnitus.  

7.	Entitlement to service connection for a left hip disorder 
as secondary to a service-connected left foot disorder.  

8.	Entitlement to service connection for a right ankle 
disorder as secondary to a service-connected left foot 
disorder.  

9.	Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left foot 
disorder.  

10.	Entitlement to service 
connection for a left knee disorder as secondary to a 
service-connected left foot disorder.  

11.	Entitlement to Meniere's 
disease as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1968 to April 1970.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.      


FINDINGS OF FACT

1.	The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas of life.    

2.	The medical evidence of record does not indicate that the 
veteran has a current lung disorder.  

3.	The veteran's hypertension is not related to service.  

4.	The veteran's myocardial infarction is not related to his 
service-connected PTSD.  

5.	The veteran's coronary artery disease is not related to 
his service-connected PTSD.  

6.	The medical evidence of record indicates that the veteran 
does not have a current depression disorder.  

7.	The veteran's left hip disorder is not related to his 
service-connected left foot disorder.  

8.	The veteran's right ankle disorder is not related to his 
service-connected left foot disorder.  

9.	The veteran's right knee disorder is not related to his 
service-connected left foot disorder.  

10.	The veteran's left knee 
disorder is not related to his service-connected left foot 
disorder.  

11.	Tinnitus did not cause or 
worsen Meniere's disease. 


CONCLUSIONS OF LAW

1.	The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

2.	A lung disorder, to include asbestosis, was not incurred 
in or aggravated by active service, nor may such a disorder 
be presumed related to service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).    

3.	Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).      

4.	The veteran's myocardial infarction is not proximately due 
to or the result of his service-connected PTSD.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

5.	The veteran's coronary artery disease is not proximately 
due to or the result of his service-connected PTSD.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

6.	Depression is not proximately due to or the result of the 
veteran's service-connected PTSD, hearing loss, or tinnitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

7.	The veteran's left hip disorder is not proximately due to 
or the result of his service-connected left foot disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

8.	The veteran's right ankle disorder is not proximately due 
to or the result of his service-connected left foot disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

9.	The veteran's right knee disorder is not proximately due 
to or the result of his service-connected left foot disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

10.	The veteran's left knee disorder is not proximately due 
to or the result of his service-connected left foot disorder.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  

11.	The veteran's tinnitus did not cause or aggravate his 
Meniere's disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an increased rating for 
PTSD, and to service connection for several other disorders.  
In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the elements comprising his claims 
and of the evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the veteran after the 
initial adjudication of several of his claims.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notice, VA readjudicated the 
veteran's claims in Supplemental Statements of the Case.  
These readjudications comply with the remedial actions 
outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  

As such, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the notice letters 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examinations for certain of his claims.    

The Board notes that the veteran did not undergo VA 
compensation examination for his service connection claims 
for respiratory, hypertension, and depression disorders.  

As noted, a VA medical examination and opinion is required 
when a reasonable possibility exists that such assistance 
would aid in substantiating a claim.  38 U.S.C.A. § 5103A; 
see Duenas v. Principi, 18 Vet. App. 512 (2004).  The Court 
of Appeals for Veteran's Claims has held that the Secretary's 
duty to provide a medical examination is triggered where 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that the 
disability may be associated with the veteran's service; but 
(4) insufficient medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating his service connection claims for a lung 
disorder or for depression.  Despite the many private and VA 
treatment records in the claims file, there is no evidence of 
record of a current lung or depression disorder.  Nor is 
there evidence that the veteran experienced either of these 
disorders in service, or within the first several years 
following service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the veteran's claim for service connection for 
hypertension, the Board notes that there is no evidence of 
record that the veteran experienced hypertension in service, 
or within the first several years following service.  In 
fact, the earliest evidence of record of hypertension is 
found in private records dated in 1993, approximately 23 
years following service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

Based on the current record, conducting medical examination 
for purposes of rendering an opinion would serve no purpose 
in this case with regard to the claims for service connection 
for hypertension, depression, and lung disorders.  See 
McLendon, supra.  The evidentiary foundation for a medical 
nexus opinion is lacking for these claims.  As such, no 
reasonable possibility exists that medical examination and 
opinion would aid the veteran in substantiating the service 
connection claims here.  See 38 U.S.C. § 5103A(d)(2) and 38 
C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, both supra.  

The Board notes furthermore that VA did offer the veteran VA 
compensation examinations for these claims.  As is detailed 
below, the veteran declined these examinations.  See 38 
C.F.R. § 3.655 (2007) (when the veteran fails to appear for a 
scheduled VA examination, VA should decide the claim based on 
the evidence of record when reviewing original service 
connection claims).  As such, the Board will decide his 
claims based on the evidence of record in the claims file.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim to Increased Rating

The veteran filed an original service connection claim for 
PTSD in March 2005.  In a January 2006 rating decision, the 
RO granted the veteran's claim.  The RO assigned a 30 percent 
evaluation, effective the date of claim.  

In February 2006, the veteran filed a notice of disagreement, 
arguing that a higher evaluation was warranted.  In the May 
2006 Statement of the Case, the RO increased the disability 
evaluation to 50 percent, effective the date of claim.  Later 
in May 2006, the veteran filed a substantive appeal before 
the Board.  The veteran has continued to maintain that a 
higher evaluation is due here.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (an appellant is presumed to be seeking the 
maximum available benefit even where an increase is granted 
during the appeal period).  

Following a review of the evidence, the Board disagrees with 
the veteran's claim.  The Board finds an increased rating 
unwarranted at any time during the period of appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  Specifically, the Board 
finds a rating in excess of 50 percent unwarranted at any 
time since his original claim in March 2005.    

	Law and Regulations 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO service connected the veteran for PTSD under 
Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  Under DC 
9411, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As the veteran has already been assigned a 50 
percent evaluation during the appeal period, the Board will 
limit its analysis to whether a higher rating (i.e., 70 
percent) would be appropriate here.  

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

	Medical Evidence

The veteran underwent VA compensation examination in October 
2005, and underwent private psychological evaluation in March 
2006.  

The VA examiner diagnosed the veteran with chronic PTSD.  He 
noted recurrent, distressing recollections, causing 
psychological distress such as occasional flashbacks, and 
physiological reactivity including cold sweats.  The examiner 
noted persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness.  The examiner 
noted feelings of detachment and estrangement from others, 
and diminished interest in participation in activities.  The 
veteran described his social life as one where he has many 
acquaintances but few friends.  The examiner noted mild sleep 
disturbances, outbursts of anger, hypervigilance, and 
concentration difficulties.  The veteran described some 
emotional numbing.  The examiner noted that the veteran 
consumed six beers per day regularly.  And he noted the 
veteran's anxious mood.  

But the examiner noted a normal startle response.  He found 
the veteran with appropriate personal hygiene.  He noted that 
the veteran played golf.  He noted an unremarkable 
psychomotor activity, normal spontaneous and coherent speech, 
and a cooperative relaxed, and attentive attitude.  He noted 
an appropriate affect.  He noted intact attention.  He found 
the veteran fully oriented.  He noted a logical and goal-
directed thought process, and unremarkable thought content.  
He found the veteran with a normal memory.  He noted intact 
judgment, and that the veteran had insight into his problem.  
He noted no delusions or hallucinations.  He noted 
appropriate behavior, and noted no obsessive or ritualistic 
behavior.  He noted that the veteran did not have panic 
attacks.  He found that the veteran's PTSD did not interfere 
with his activities of daily living.  He noted that the 
veteran did not have suicidal or homicidal ideations.  He 
noted that the veteran had been married for 35 years, was 
still married, and had 4 children.  He noted that the veteran 
had not been hospitalized for PTSD.  He noted that the 
veteran was employed full time as a veteran's service 
officer, and found that it was the best job he ever had.  In 
short, the October 2005 VA examiner found that the veteran's 
PTSD caused moderate impairment.  Indeed, the examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 58 for moderate social and occupational impairment 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks, few friends, and conflicts with peers or co-
workers).   See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

The March 2006 private examiner noted the veteran as 
initially pleasant, friendly, clean, well groomed, and 
appropriately dressed.  He noted that the veteran reported 
that he did not use prescription medication for his PTSD, and 
that he had had "virtually no professional help for his 
psychological difficulties."  He noted that the veteran 
plays golf infrequently, that he attends Church regularly, 
and that he occasionally attends meetings with service 
organizations he is affiliated with.  The examiner described 
the veteran as logical, with normal speech.  He stated that 
the veteran was not delusional or paranoid.  He stated that 
the veteran does not exhibit any of the classic psychotic 
features of non-orientation or non-reality.  He stated that 
the veteran has fair coping mechanisms.  The examiner even 
cited that the veteran earned a Bachelors of Science degree.  
The examiner found the veteran fully oriented cognitively, 
and of above average intelligence.   He noted the veteran as 
having good insight and satisfactory judgment.  And he noted 
the absence of suicidal ideations, despite the veteran's 
admission that he thought of suicide while serving in 
Vietnam.  

But the examiner also recognized many negative aspects of the 
veteran's PTSD.  He noted that the veteran's mood fluctuated, 
and that he displayed anger and dysphoria in recounting his 
traumatic experiences during service.  He described the 
veteran as guarded and stressed.  He noted the veteran's 
complaints of sleep disorder, and his statements that 
flashbacks occasionally interfere with his capacity to work.  
He noted the veteran's low tone of speech, his embarrassment, 
and his shamefulness.  He noted the veteran's disruptive 
mental activity, with circumstantial and tangential delivery 
in speech, and flat affect with depressive symptoms.  He 
found the veteran detached emotionally, with poor eye 
contact, a preoccupied mental content, and a sarcastic sense 
of humor.  The examiner found the veteran extremely poor in 
responses to general information and not much better than 
fair in his recognition of correct responses to social 
comprehension.  The examiner characterized as severe the 
veteran's level of functioning.  And he closed his report 
with a negative prognosis, stating that the veteran would 
likely suffer more.  

	Analysis

As indicated, the Board finds that the medical evidence of 
record supports a finding that a 50 percent evaluation is due 
here.  The medical evidence makes clear that the veteran is 
emotionally troubled by this PTSD - he is preoccupied with 
his experiences in Vietnam to such an extent that his 
concentration has diminished significantly.  Moreover, this 
has affected his sleep.  38 C.F.R. § 4.130, DC 9411.  
Regarding relationships, the Board notes the veteran's long-
term marriage, but the Board also notes the veteran's 
tendency to isolate, and avoid social interaction.  See 38 
C.F.R. § 4.130, DC 9411.  For these reasons, a 50 percent 
rating is warranted here.  

A 70 percent rating is unwarranted because the veteran has 
simply not exhibited the level of mental and cognitive 
impairment particularly noted under the 70 percent criteria 
of DC 9411.  He cannot be described as having homicidal or 
suicidal ideation, of engaging in obsessional rituals which 
interfere with routine activities, of having intermittently 
illogical, obscure, or irrelevant speech, of having near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, of 
having impaired impulse control (such as unprovoked 
irritability with periods of violence), of having spatial 
disorientation, or of exhibiting neglect of personal 
appearance and hygiene.  

Rather, the medical evidence demonstrates that the veteran 
generally functions satisfactorily in his family and 
occupational life - he has been married for many years and 
communicates with his 4 children, and is employed on a full 
time basis.  In short, he can take care of himself.  He is 
capable of engaging in productive recreational activities 
such as golfing.  And though he has difficulties 
concentrating, he is coherent, logical, cognitively sound, 
alert, and oriented.  See 38 C.F.R. § 4.130, DC 9411.  For 
these reasons, a 70 percent rating is not warranted here.  

Finally, the Board finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  The Merits of the Claims to Service Connection

The veteran claims that he incurred in service a lung 
disorder and a hypertension disorder.  And he claims that 
several other disorders relate to service-connected 
disorders.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board will address each of the veteran's claims 
separately below.  

	Lung Disorder

The veteran claims that he incurred a lung disorder during 
service as a result of exposure to asbestos.  The Board notes 
that VA provides recourse to veterans who develop lung 
disorders as a result of exposure to asbestos during service.  
See also VAOPGCPREC 4-2000, 65 Fed.Reg. 33422 (April 13, 
2000).     

The Board finds service connection unwarranted here, however.  
There is no evidence of record that the veteran currently has 
a lung disorder.  See 38 C.F.R. § 3.303; see also Pond supra, 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  
    
The Board has reviewed VA and private treatment records, and 
has found no evidence of a current or recent lung disorder.  
The Board notes, moreover, that the veteran did not report to 
a VA compensation examination that the RO scheduled for the 
veteran to research this issue.  As such, the Board has 
decided his claim based on the evidence of record.  See 38 
C.F.R. § 3.655 (2007) (when the veteran fails to appear for a 
scheduled VA examination, the Board should decide the claim 
based on the evidence of record when reviewing original 
service connection claims); see also 38 U.S.C.A. § 5107(a) 
(claimant has responsibility to present and support a claim 
for VA benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist in development of a claim is not 
"a one way street").  

The record contains no evidence of a current lung disorder.  
As such, the preponderance of the evidence is against the 
veteran's claim.  See Pond, supra; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, 
the evidence must preponderate against the claim).

        Hypertension

By contrast, the record demonstrates that the veteran 
currently has hypertension.  Private medical treatment 
records reflect diagnoses of hypertension, as do VA medical 
treatment records dated as recent as May 2007.  See Pond, 
supra.  

The Board finds service connection unwarranted for 
hypertension, however.  No medical evidence of record 
indicates that the veteran incurred hypertension during 
service, or within one year of discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2007) (certain conditions, such as 
hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service).  

The veteran's service medical records show no complaints, 
treatment, or diagnoses for hypertension.  The veteran's 
entrance report of medical examination is negative for a 
hypertension disorder, and notes a normal blood pressure 
reading of 132/74, while his April 1970 separation report of 
medical examination is negative for a hypertension disorder, 
and notes a normal blood pressure reading of 132/70.  The 
veteran's April 1970 separation report of medical history is 
negative for a hypertension disorder.  The earliest medical 
evidence of hypertension is dated in 1993, approximately 23 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  And the veteran did not file a claim 
for service connection for hypertension until February 2006, 
almost 36 years following service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).        

The Board notes moreover that the record lacks competent 
medical evidence of a nexus between the veteran's service and 
his hypertension.  See 38 C.F.R. § 3.303.  

As such, the preponderance of the evidence indicates that the 
veteran's hypertension is not related to service.  See Pond 
and Alemany, both supra.

	Coronary Artery Disease and Myocardial Infarction

The veteran claims secondary service connection for coronary 
artery disease (CAD) and residuals of a myocardial infarction 
(MI).  He maintains that these disorders relate to his PTSD.  
See 38 C.F.R. § 3.310.  

The record demonstrates that the veteran currently has PTSD.  
VA service connected the veteran for PTSD in January 2006.  

Moreover, the record demonstrates that the veteran has 
current CAD and is status post acute MI.  An October 2005 VA 
compensation examination report details that the veteran has 
CAD, that he experienced MI in 1990, and that he is status 
post angioplasty x3, status post atherectomy, with most 
recent cardiac intervention 5-6 years earlier.      

As to whether the veteran's heart disorders relate to his 
PTSD, the Board reviewed the only evidence of record 
addressing the claimed nexus between these disorders.  This 
evidence is found in the October 2005 VA examination report.  
In that report, the examiner stated that the veteran's heart 
disorders were not related to his PTSD.  In support of his 
opinion, the examiner stated that mental disorders would not 
affect the heart to the extent that the veteran's heart had 
been affected, as indicated in a cardiolite stress test that 
he had undergone.  Indeed, the examiner stated that the 
veteran's heart disease is essentially a systemic process, 
requiring a significant period of time prior to its becoming 
clinically manifest.  In further support of his opinion, the 
examiner noted that, according to the veteran, the veteran's 
PTSD was not severe at the time he experienced his MI in 
1990.  

The Board also reviewed a July 2005 letter from the veteran's 
private physician, in which the physician stated that the 
veteran's PTSD "could have contributed" to the veteran's 
heart disorders.  The private examiner noted that higher 
levels of anxiety, stress, and adrenaline could affect a 
heart.  He then concluded that it was "plausible' that a 
relationship existed between the veteran's PTSD and his heart 
disorders.  As the private examiner's statements merely 
address possibility rather than probability - which must be 
addressed in claims for service connection - the Board finds 
the letter and statements to be of limited probative value in 
this matter.  See 38 C.F.R. § 3.310; see also Evans v. West, 
12 Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive).    

As such, the preponderance of the evidence indicates that the 
veteran's heart disorders are not related to his PTSD.  See 
Alemany, supra.
 
        Depression

The veteran claims that he has a current major depressive 
disorder that relates to his service-connected PTSD, and to 
other service-connected disorders such as hearing loss and 
tinnitus.  See 38 C.F.R. § 3.310.  

Again, the record shows that the veteran has PTSD.  And the 
record shows that the veteran was service connected for 
hearing loss and tinnitus in a July 2005 rating decision.  

The Board finds service connection unwarranted here, however, 
because there is no evidence of record showing that the 
veteran currently has a major depressive disorder.  See 
38 C.F.R. § 3.310; see also Pond and Brammer, both  supra.    
    
The Board has reviewed private treatment records.  The Board 
has reviewed the October 2005 VA compensation examination 
report that assessed the veteran's psychiatric state.  The 
Board has reviewed the March 2006 private report of 
psychological evaluation.  And the Board has reviewed VA 
medical treatment records dated until as recent as November 
2007.  None of these records or reports shows a diagnosis of 
a depression disorder.  The March 2006 private examiner noted 
"depressive symptoms" in addressing the veteran's mood and 
affect.  But, this examiner did not diagnose the veteran with 
a depression disorder.  The October 2005 VA examiner 
specifically found the veteran without other psychiatric 
disorders besides PTSD.  And VA medical records dated as 
recent as May 2007 indicate that the veteran has most 
recently denied any mood problems.  

As the record does not contain evidence of a current 
depression disorder, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  See Pond and 
Brammer, both supra.  

	Left Hip, Right Ankle, Right Knee, Left Knee	

The veteran claims service connection for current disorders 
in his left hip, right ankle, right knee, and left knee.  He 
claims that a service-connected left foot disorder caused him 
to have an abnormal gait which led to a slip and fall in 
February 2007.  He maintains that this slip and fall caused 
his ankle, knee, and hip disorders.  He claims therefore that 
these disorders should be service connected on a secondary 
basis.   See 38 C.F.R. § 3.310.  

The record demonstrates that the veteran has a current left 
foot disorder.  In a May 2007 rating decision, the RO service 
connected the veteran for left hind foot status post 
contusion with residual tendonitis.  

Moreover, the record demonstrates that the veteran has 
current disorders in his left hip, right ankle, right knee, 
and left knee.  A May 2007 VA treatment record indicates that 
the veteran, in February 2007, slipped and fell on ice and 
fractured his right ankle.  A July 2007 VA compensation 
examination report focusing on joints noted right ankle 
fracture status post open reduction internal fixation, 
bilateral knee patellofemoral pain syndrome, recent right 
knee contusion, and left hip musculoligamentous strain.  A 
September 2007 private medical record noted the veteran's 
right ankle fracture.  And an October 2007 addendum to the 
July 2007 VA report reiterated the orthopedic disorders noted 
in the original report.  

As to whether these orthopedic disorders relate to the 
veteran's service-connected left foot disorder, the Board 
reviewed the only evidence of record addressing the claimed 
nexus between these disorders.  This evidence is found in the 
July and October 2007 VA reports.  

In the July 2007 report, the VA examiner stated that, even 
with his left foot disorder, "there is no evidence of 
walking on the lateral aspect of his heel" on observation of 
his gait.  The examiner also stated that "his shoes did not 
show any evidence of wear of the lateral aspect of the 
heel."  The examiner stated that falls and fractures are 
common in winter weather in Nebraska, even with persons with 
normal gait.  This examiner stated that the veteran's right 
ankle fracture was less than likely caused by his left foot 
disorder.  The examiner also stated that the veteran's knee 
and hip disorders were likely not caused by the left foot 
disorder.  

In the October 2007 addendum, the VA examiner further 
elaborated on his findings, supporting them with additional 
rationales.  With regard to the right ankle, the examiner 
stated that the veteran's pain and disorder relate to his 
February 2007 fracture, not to his left foot disorder.  With 
regard to the knee disorders, the examiner stated that 
patellofemoral pain syndrome was caused by low-extremity 
muscular imbalances, specifically in the quadriceps and 
hamstrings.  The examiner stated that "there is no 
literature to support that ankle or foot conditions 
contribute to anterior knee pain, except the condition of pes 
planus."  The examiner further stated that the veteran did 
not have pes planus.  The examiner stated that the veteran's 
knee disorders likely did not relate to his left foot 
disorder.  With regard to the left hip disorder, the examiner 
stated that he noted the veteran's gait as normal in his July 
2007 VA examination.  Moreover, he stated that an ankle 
disorder may aggravate the "joint adjacent to the affected 
portion of the extremity" but, as the hip is "not the next 
subsequent joint near the ankle[,]" the left hip disorder 
was likely unrelated to the left foot disorder.   

As no other medical evidence of record challenges the 
findings of the July-October 2007 VA examiner, the Board 
finds that the preponderance of the evidence is against the 
veteran's secondary service connection claims that his left 
hip, right ankle, right knee, and left knee disorders relate 
to his service-connected left foot disorder.  See Pond and 
Alemany, both supra.

	Meniere's Disease 

The veteran claims secondary service connection for Meniere's 
disease.  He maintains that this disorder is aggravated by 
his tinnitus.  See 38 C.F.R. § 3.310.  

As indicated above, the record demonstrates that the veteran 
currently has tinnitus as VA service connected the veteran 
for this disorder in July 2005.  Moreover, the record 
demonstrates that the veteran currently has Meniere's 
disease.  A July 2006 VA compensation examination report 
reflects a diagnosis of Meniere's disease.  

As to whether the veteran's Meniere's disease relates to his 
tinnitus, the Board reviewed the only evidence of record 
addressing the claimed nexus between these disorders.  This 
evidence is found in the July 2006 VA report, and in a July 
2006 addendum report from the same examiner.  In his initial 
July 2006 report, the VA examiner stated that the veteran's 
tinnitus could be a symptom of his Meniere's disease, and 
therefore, was not likely a result of tinnitus, or aggravated 
by tinnitus.  But the examiner also stated that an increase 
in tinnitus symptoms with regard to the Meniere's disease 
would be "a more prominent sensation of tinnitus[.]"  In 
concluding this report, the examiner stated that the 
veteran's Meniere's disease "has a more troublesome 
presentation as he has an increased amount of premorbid 
tinnitus already."  

After a request for clarification by the RO, the VA examiner 
reiterated again, later in July 2006, that the veteran's 
tinnitus preceded his Meniere's disease.  The examiner stated 
that, therefore, the veteran's tinnitus got louder with his 
Meniere's disease.  Again, the examiner stated that, though 
the tinnitus did not cause the Meniere's disease, it caused 
his symptoms to be "more pronounced[.]" 

In reviewing this medical evidence, the Board recognizes that 
the VA examiner clearly stated that the veteran's tinnitus 
and Meniere's disease were likely unrelated.     
The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) is denied.    

2.	Entitlement to service connection for a lung disorder due 
to asbestos exposure during service is denied.      

3.	Entitlement to service connection for hypertension is 
denied.    

4.	Entitlement to service connection for myocardial 
infarction as secondary to PTSD is denied.  

5.	Entitlement to service connection for coronary artery 
disease as secondary to PTSD is denied.  

6.	Entitlement to service connection for depression as 
secondary to service-connected PTSD, bilateral hearing 
loss, and tinnitus is denied.    

7.	Entitlement to service connection for a left hip disorder 
as secondary to a service-connected left foot disorder is 
denied.    

8.	Entitlement to service connection for a right ankle 
disorder as secondary to a service-connected left foot 
disorder is denied.    

9.	Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left foot 
disorder is denied.    

10.	Entitlement to service 
connection for a left knee disorder as secondary to a 
service-connected left foot disorder is denied.    

11.	Entitlement to service 
connection for Meniere's disease as secondary to service-
connected tinnitus is denied.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


